        Case 2:20-cv-05906-JDW Document 20 Filed 04/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CRASH PROOF RETIREMENT, LLC

                        Plaintiff,             Case No. 2:20-cv-05906-JDW

              v.

 PAUL M. PRICE,

                        Defendant.


                                            ORDER
      AND NOW this 13th day of April 2021, upon consideration of the Defendant’s

Motion to Dismiss (ECF No. 10), for the reasons stated in the accompanying

memorandum it is ORDERED that the Motion is GRANTED. All Lanham Act claims are

DISMISSED WITH PREJUDICE. All state law claims are DISMISSED WITHOUT

PREJUDICE.

      If Plaintiff has a basis to invoke this Court’s diversity jurisdiction for the state law

claims, it may do so in an Amended Complaint that it files on or before April 27, 2021.

If it does not file an Amended Complaint, then the Court will assume that it has chosen

to stand on its current Complaint and close the case.

                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
